DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5 are pending in the instant invention.  According to the Amendments to the Claims, filed September 21, 2021, claim 1 was amended.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/505,715, filed February 22, 2017 and now US 10,702,521, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2015/056325, filed August 20, 2015, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/040,488, filed August 22, 2014.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 1-5, drawn to method for treating gonorrhea in a subject in need thereof, which comprises administering to the subject… (2R)-2-({4-[(3,4-dihydro-2H-pyrano[2,3-c]pyridin-6-ylmethyl)amino]-1-piperidinyl}-methyl)-1,2-dihydro-3H,8H-2a,5,8a-triazaacenaphthylene-3,8-dione, shown to the right above.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on June 25, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed September 21, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-5 is contained within.

Reasons for Allowance

	Claims 1-5 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for treating gonorrhea in a subject in need thereof, as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the subject a therapeutically effective amount of (2R)-2-({4-[(3,4-dihydro-2H-pyrano[2,3-c]pyridin-6-ylmethyl)amino]-1-piperidinyl}methyl)-1,2-dihydro-3H,8H-2a,5,8a-triazaacenaphthylene-3,8-dione.  This methodical step is present in the method for treating gonorrhea in a subject in need thereof, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
Method for Treating Gonorrhea with (2R)-2-({4-[(3,4-dihydro-2H-pyrano[2,3-c]pyridin-6-ylmethyl)amino]-1-piperidinyl}methyl)-1,2-dihydro-3H,8H-2a,5,8a-triazaacenaphthylene-3,8-dione

	has been deleted and replaced with the following:
---“METHOD FOR TREATING GONORRHEA WITH (2R)-2-({4-[(3,4-DIHYDRO-2H-PYRANO[2,3-c]PYRIDIN-6-YLMETHYL)AMINO]-1-PIPERIDINYL}METHYL)-1,2-DIHYDRO-3H,8H-2a,5,8a-TRIAZAACENAPHTHYLENE-3,8-DIONE”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“A method for treating gonorrhea in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of (2R)-2-({4-[(3,4-dihydro-2H-pyrano[2,3-c]pyridin-6-ylmethyl)amino]-1-piperidinyl}methyl)-1,2-dihydro-3H,8H-2a,5,8a-triazaacenaphthylene-3,8-dione as shown below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---



	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the subject is a human.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the subject has cervicitis, conjunctivitis, epididymitis, orchitis, pelvic inflammatory disease, pharyngitis, proctitis, prostatitis, or urethritis.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the pharmaceutically acceptable salt is an acid addition salt formed from an acid selected from the group consisting of acetic acid, benzoic acid, citric acid, fumaric acid, hydrobromic acid, hydrochloric acid, maleic acid, methanesulfonic acid, naphthalenesulfonic acid, nitric acid, phosphoric acid, succinic acid, sulfuric acid, tartaric acid, and p-toluenesulfonic acid.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the pharmaceutically acceptable salt is an acid addition salt formed from methanesulfonic acid.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hao Yin (Reg. No. 61,760) on September 24, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624